Case 1:18-cv-01501-CI\/|H-TCB Document 1 Filed 12/05/18 Page 1 of 4 Page|D# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

(Alexandria Division)
)
PEDRO RODRIGUEZ, )
)
Plaintiff )
)
v. )
) Civ.No: I-'|b"¢v-Ol§¢l
PEKING GOURMET INN, INC. )
Serve: Mark B. Sandground, Sr., R/A )
8500 Leesburg Pike #407 )
McLean, VA 22182 )
)
Defendants. )
}
COMPLAINT
Preliminary Statement
l. Plaintiff Pedro Rodriguez sues his former employer for failure to pay minimum

Wage and overtime in violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.
Jurisdiction over plaintiffs’ claim lies in this court pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §
2 l 6(b).
PLti€§

2. Plaintiff Pedro Rodriguez is an adult resident of Fairfax County. He Worked for
defendant as a kitchen employee.

3. Defendant Peking Gourmet Inn, Inc. is a Virginia corporation With its principal
place of business in Fairfax County. Peking Gourmet Inn, Inc has operated a Chinese restaurant

known as Peking Gourmet Inn in Fairfax County since about 1978.

Case 1:18-cv-01501-CI\/|H-TCB Document 1 Filed 12/05/18 Page 2 of 4 Page|D# 2

w
4. On information and belief, Defendant’s gross annual business volume exceeded
5500,000 at all times relevant to this action.
5. Plaintiff worked as kitchen staff at the Peking Gourmet Inn restaurant in Fairfax

County. His job duties included preparing food to be cooked, Washing pots and dishes, general
cleaning of the restaurant, and training new hires. In the performance of his job, Plaintiff was
regularly involved in handling food ingredients that had traveled in interstate eommerce,
including but not limited to receiving deliveries from interstate suppliers and putting the food
ingredients in their proper coolers or refrigerators

6. Plaintiff worked as a kitchen employee at Peking Gourmet Inn from about May
23, 2015 to about July 23, 2018.

7. Plaintiff generally worked 72 hours per week, not including breaks.

8. During his first year of employment (2015-16), Plaintiff was paid a flat-rate salary
of $1500 per month. During the second year of his employment, he was paid a flat-rate salary of
$1550 per month. During the third year of employment (2017-18), he was paid a flat-rate salary
of 81600 per month.

9. At all relevant times, Defendant failed to pay Plaintiff the lawful minimum wage
of $7.25 per hour, and failed to pay him time-and-a-half for overtime hours (defined as hours
worked in a week beyond 40, see 29 U.S.C. § 207(a)(2)(C)).

CAUSE OF ACTION:
Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

10. At all times relevant to this action1
a. Plaintiff was an employee of Defendant within the meaning of 29 U.S.C. §
203(€>)(1);

Case 1:18-cv-01501-CI\/|H-TCB Document 1 Filed 12/05/18 Page 3 of 4 Page|D# 3

b. Defendant was Plaintiffs employer of within the meaning of 29 U.S.C. §

203 (d);

c. Defendant employed Plaintiff within the meaning of 29 U.S.C. § 203(g);
and

d. Plaintiff Was engaged in commerce, and/or was employed by Defendant in
an enterprise engaged in commerce.

11. By failing to pay Plaintiff at least $7.25 per hour not including overtime
premiums, Defendant violated the minimum wage provisions of the Fair Labor Standards Act, 29
U.S.C. § 206, to Plaintiff’s injury, and is liable to him in damages These violations were willful
within the meaning of the FLSA, 29 U.S.C. § 255(a), in that Defendant made no effort
whatsoever to pay Plaintiff the proper minimum wage notwithstanding the fact that they Were
plainly and obviously earning less than $7.25 per hour not including overtime premiums.

12. By failing to pay Plaintiff his lawful time-and-a-half overtime premiums,
Defendant violated the overtime provisions of the Fai_r Labor Standards Act, 29 U.S.C. § 207, to
Plaintiff’s injury, and is liable to him in damages. These violations were willful violations
within the meaning of the FLSA, 29 U.S.C. § 255(a), in that Defendant made no effort
whatsoever to pay Plaintiff the proper overtime premium notwithstanding the fact that Plaintiff

was plainly and obviously Working overtime.

Case 1:18-cv-01501-CI\/|H-TCB Document 1 Filed 12/05/18 Page 4 of 4 Page|D# 4

Reguested Relief

Wherefore, Plaintiff Pedro Rodriguez respectfully requests that this court provide the
following relief:

l. A declaration that the Defendant’s actions willfully violated the minimum wage
and overtime provisions of the Fair Labor Standards Aet, 29 U.S.C. § 207, such that a three-year
statute of limitations is appropriate;

2. An award of Plaintiff`s actual damages in the amount of all unpaid minimum

wages and overtime under the FLSA (29 U.S.C. §§ 206, 207), in an amount to be proved at trial;

3. An additional award of equal amount as liquidated darnages, pursuant to 29
U.S.C.§ 216(b);
4. An award of Plaintiff’s costs and reasonable attorney’S fees, as appropriate under

the Fair Labor Standards Act, 29 U.S.C. § 216(b); and

5. Such other and further relief as this court deems necessary and proper.

Plaintiffs demand trial by jury.
Respectfully submitted,
LEGAL AID JUSTICE CENTER

By: ',_\/.R “~_,L\W~\ Date: /Q./
Nady Peralta (VS'B)91630)

6066 Leesburg Pike, Ste 520

Falls Church, Virginia 22041

Phone: (703) 720-5603

Fax: (703) 778-3454

nady@justice4all.org

Counselfor plaintiffs

\

/zs/

